WIDENER, Circuit Judge,
concurring and dissenting:
I concur in part in this opinion for the reasons stated in my concurring opinion in White v. Johns-Manville, 662 F.2d 234.
In this case, however, because at least the last five years of employment of the plaintiff’s decedent occurred on land, I think a moré discriminating inquiry into the jurisdiction of the district court is in order, and I would remand the case for that purpose in addition to those stated in the majority opinion. See Holland v. Sea-Land Service, Inc., 655 F.2d 556 (4th Cir. 1981).